Citation Nr: 1635766	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  10-43 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral shoulder disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active military service from July 1970 to July 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In April 2015 and September 2015, the Board remanded this matter for additional development.

The record before the Board includes the Veteran's electronic records within the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The probative evidence does not show that the Veteran's current bilateral shoulder disability is etiologically related to his military service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for bilateral shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA's duty to notify was satisfied by a letter sent in November 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  Private treatment records have also been associated with the record.  The Board finds the February 2016 and April 2016 VA opinions adequate to decide the appeal.   See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).   The Board also finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   

Analysis

The Veteran contends he has a current bilateral shoulder disability that is causally connected to his active service such that service connection is warranted.  Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. §  3.303(b) (2015).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Records during the pendency of this claim indeed show the existence of arthritis of both the right and left shoulders.  See March 2013 VA x-ray report.  As for an in-service incurrence, the service treatment records establish that the Veteran entered service in sound condition.  See July 1970 enlistment examination report.  During service, in June 1989, the Veteran sought treatment related to pain in his shoulders.  See June 12, 1989, Screening Note of Acute Medical Care.  He reported no trauma, but indicated he had pain in both shoulders when pressure was applied and pain when he was trying to sleep.  Id.  The assessment at that time was "R/O arthritis."  At his retirement examination less than one year later, he reported pain and clicking in his shoulders.  See February 1990 separation examination report.  Thus, the question remains whether the Veteran's current disability is causally connected to the in-service incurrence of bilateral shoulder pain and clicking, initially noted in-service as potentially being arthritis.

Shortly following his separation from service, in August 1990, the Veteran filed a claim for a shoulder disability, which was denied.  In August 2000, the Veteran filed a pension claim, again noting the existence of a shoulder disability.  In the Veteran's February 2010 notice of disagreement related to this appeal, he contended that the "years of thousands upon thousands of push-ups is finally catching up with [him]."  He reported that he experienced problems with his shoulders in service, "but honestly chose to ignore the pain as [he] was expected to lead by example and not run to sick call every time something bothered [him]."

In December 2010, the Veteran was treated by a private physician at which time he reported shoulder pain existing for the prior twenty to thirty years, noting he was retired from the Army.  July 2013 VA primary care notes show the Veteran's report of "joint pain in both knees, hips, and shoulders since he was in the military > 20 yrs ago."  At his February 2015 hearing, the Veteran again reported the many push-ups and other physically exhaustive work he did in his twenty years in the Army, which included six years as a paratrooper.  He reported continuing to hear popping in his shoulders and that it they are painful every day.  The Veteran confirmed that he had not worked in any capacity since service that would have led to a bilateral shoulder disability.  See hearing transcript at pages 4 - 8.  A May 2015 written statement again shows the Veteran's contention:  "I feel the thousand upon thousand pushups I have done while in the service is a direct reflection of the pain I feel in my shoulders."

The Veteran underwent a VA examination with regard to this claim in March 2013.  The examiner reported review of the Veteran's claims file and confirmed the existence of degenerative joint disease as shown in the x-ray evidence.  The examiner recognized the existence of the 1989 and 1990 in-service shoulder treatment, but found that the current shoulder disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that while the Veteran complained of shoulder pain in 1989 and 1990, there is no indication of injury in service.  The examiner went on to state, "He gives no history of injury after the service.  There is no post service medical documentation that he continued to have shoulder pain after the service until he filed for compensation."  

The Board remanded the issue for an addendum in order to have the examiner recognize the hearing testimony, during which the Veteran reported experiencing pain in service despite not seeking treatment.  In July 2015, the same examiner issued an addendum opinion.  This time the examiner stated that the Veteran filed for disability immediately after his separation from service in 1990 and "he has filed over the years for multiple disabilities but not his shoulders until 2012 or 2013."  The examiner went on to state that during twenty-three years after the Veteran's separation from service, "there are no shoulder complaints until the 2013 C & P exam."  The Board again remanded the matter in September 2015 for an adequate opinion by a medical doctor.  In February 2016, the same physician's assistant authored another addendum report.  The examiner again concluded that "twenty three years after the service discharge there are no shoulder complaints until the 2013 C & P exam."  The examiner went on to explain that there are two things that cause shoulder disability, a mechanical reason such as injury, or the aging process.  The examiner went on to again state that there is no indication of clinical complaints until twenty-three years after the Veteran's service.  The examiner also stated that "joint pain in most people is functional.  This is probably what his complaints were after the service.  Functional complaints are not pathological and not a disability.  If he had severe enough complaints you would have expected doctor's visits.  There are none for 23 years."  In April 2016, a VA medical doctor submitted an email to a Rating Veterans Service Representative at the Appeals Management Center indicating review of the physicians assistant's 2013, 2015 and 2016 opinions and stating, "I am in agreement with [the] examination and opinions."  

The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Here, however, the VA examiner has indicated that the absence of the necessitation of medical treatment for a condition for two decades is clinically significant and weighs against a finding that the Veteran's current bilateral shoulder disability is related to symptoms noted in service.  Thus, while the Veteran believes his current bilateral disability is a continuing disease process of symptomatology noted in service, the VA opinion has essentially indicated that his current bilateral shoulder problems are separate and distinct from problems noted in service, and are rather in response to post-service events.  Thus, while the Veteran has a current disability and service treatment records show in-service complaints of shoulder problems, the medical opinion evidence shows that there is no nexus between the Veteran's current disability and his military service.  The VA medical opinion contains not only a clear conclusion with supporting data, but also a reasoned medical explanation based on sound medical principles.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

While the Veteran believes that his disability is related to his service, he has not provided sufficiently probative evidence to support his claim of service connection.  The Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  Here, however, as the medical question in issue is complex in nature, the Board finds that the Veteran's opinion as to the etiology of his disability does not create the requisite nexus needed for service connection.  While the symptoms of shoulder pain are capable of lay observation, the determination of an etiology for the shoulder pain is a complex medical question requiring knowledge of the musculoskeletal system and the effect of trauma on the body, and as such, the Board finds that the Veteran is not competent to provide the requisite nexus opinion for his shoulder disability.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran's contention that the cause of his shoulder disability is due to his service is not sufficient to outweigh the medical examiner's opinion.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Thus, service connection is not warranted. 

In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

      (CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for bilateral shoulder disability is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


